Citation Nr: 1016210	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-16 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated as 70 percent disabling prior 
to June 19, 2006, as 100 percent disabling from June 19, 
2006, through September 30, 2006, and as 70 percent disabling 
as of October 1, 2006.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2006 and March 2007 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

The Veteran provided testimony before an RO hearing officer 
in December 2006 and a Decision Review Officer in November 
2007.


REMAND

The Veteran seeks entitlement to an increased rating for PTSD 
and TDIU.

As to PTSD, the Veteran was last examined for this disability 
in September 2006, shortly after his completion of a VA PTSD 
inpatient program.  Thereafter, the Veteran continued to seek 
treatment on an outpatient basis for PTSD at several VA 
facilities, according to treatment records dated through 
October 2007.  The Veteran's representative asserts that this 
examiner recorded inaccurate in formation regarding the 
Veteran.  The Veteran has urged that his manifestations of 
PTSD continue to worsen.  It appears that an updated 
examination is warranted under the circumstances.  

Service connection is in effect for PTSD, rated 70 percent 
disabling, diabetes mellitus, type II, rated 20 percent 
disabling, hypertension, rated 10 percent disabling, and 
malaria, rated no compensable.  The combined rating during 
the rating period is 80 percent, with the exception of the 
time period from June 19, 2006, through September 2006, when 
he was in receipt of a 100 percent temporary rating based on 
inpatient treatment for PTSD pursuant to 38 C.F.R. § 4.29 
(2009).  He contends that the effects of PTSD, diabetes and 
hypertension render him totally unemployable and thus 
unemployable.  Further analysis as to the Veteran's 
eligibility for TDIU is required.  

The Board also notes the Veteran has been found to be 
unemployable by the Social Security Administration as a 
result of unrelated disabilities.  

A VA examination has not been conducted which takes into 
account the effects of the Veteran's service-connected 
disabilities on his occupational functioning.  Therefore, the 
Veteran should be afforded further VA examination to 
determine if he is eligible for a TDIU based on all his 
service-connected disabilities.  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008).

Additionally, updated VA treatment records should be obtained 
and associated with the claims folder for consideration.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should obtain 
copies of all VA outpatient/inpatient 
treatment records relating to PTSD, 
diabetes and hypertension dated from 
October 2007 to the present and associate 
those records with the claims folder.

2.  Then, the RO or the AMC should 
arrange for the Veteran to be scheduled 
for a VA examination by a psychiatrist or 
psychologist.  The claims files must be 
made available to and reviewed by the 
examiner.

The examination report should include a 
discussion of the Veteran's documented 
psychiatric history and should also 
address the Veteran's assertions 
regarding his psychiatric symptoms.

The examination report should report the 
severity of the Veteran's PTSD in terms 
conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The examiner should 
provide an opinion concerning the impact 
of the Veteran's PTSD on his ability to 
obtain and maintain gainful employment, 
to include whether it is sufficient by 
itself or in combination with the 
Veteran's other service-connected 
disabilities to render him unemployable.

The examiner should provide the rationale 
for all opinions expressed.

3.  The Veteran should be scheduled for a 
VA medical examination to determine the 
level of impairment resulting from his 
other service-connected disabilities.  
The claims file should be reviewed by the 
examiner in conjunction with the 
examination.  After examining the Veteran 
and reviewing the evidence of record, the 
examiner must provide an opinion as to 
whether the Veteran's service-connected 
disabilities, in and of themselves and 
without regard to his nonservice-
connected disabilities or his age, render 
him unemployable.  A complete and 
detailed rationale is requested for any 
opinion provided.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for an increased rating 
for PTSD and TDIU with application of all 
appropriate laws and regulations, 
including consideration of extraschedular 
evaluations under 38 C.F.R. § 3.321 and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, provide him with a 
supplemental statement of the case.

By this remand the Board intimates no opinion as to any final 
outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


